Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 1/27/2021.  Applicant's arguments have been carefully and fully considered but they are moot in view of new grounds of rejection as necessitated by the amendment.  Accordingly, this action has been made FINAL.

Claim Status
	Claims 1-3, 5, 8-10, 12, and 14-16 have been amended. Claim 13 has been cancelled. Claim 21 has been added. Claims 1-21 remain pending and are ready for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites using the data to determine an operational status of a component of the BAS. 
The limitation of using the data to determine an operational status of a component of the BAS, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- a system for monitoring a building automation system, the device of the BAS configured to report data, a memory having an application stored thereon and using the controller to receive the data from the device, and the operational status of the component indicates that the component needs repair. A system for monitoring a building automation system, a device of the BAS configured to report data, a memory having an application stored thereon and using the controller to receive the data from the device is simply adding insignificant extra-solution activity meaning that the system, device, and controller in these steps are recited at a high-level of generality (i.e., as a generic system/controller/device performing a generic computer function of receiving/transmitting/storing data). The limitation of the operational status of the component indicates that the component needs repair is simply further describing the abstract idea to determine an operational status. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine a natural frequency and compare the natural frequency that the device reports the data to the minimum frequency. These limitations under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “controller is further configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is further configured to” language, “determine” and “compare” in the context of this claim encompasses the user manually observing or calculating in order to determine and compare the frequencies. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine that the natural frequency that the device reports the data is different from the minimum frequency.  These limitations under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “controller is further configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is further configured to” language, “determine” in the context of this claim encompasses the user manually observing or calculating in order to determine that the frequencies are different. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- change the natural frequency to at least the minimum frequency.  Using the controller to change the natural frequency is simply adding insignificant extra-solution activity meaning that the controller in this step is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of adjusting a data acquisition configuration). Adjusting a data acquisition configuration is considered to be well-understood, routine, conventional activity- the specification states that “millions of existing buildings have low capacity devices and/or low bandwidth devices, and the manual process of adjusting the data acquisition configuration for such devices is error prone, costly and slow”. Accordingly, this 

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claims 1 and 2. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- the natural frequency is obtained from a data structure.  Using the controller to receive or obtain the data from the device is simply adding insignificant extra-solution activity meaning that the controller in this step is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of receiving data from a device). Receiving or transmitting data over a network is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine an agency that can repair or replace the component. This limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “controller is further configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is further configured to” language, “determine” in the context of this claim encompasses the user manually observing and choosing an agency that can repair or replace the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an identification of a building where the BAS is located. This limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example “identification” in the context of this claim encompasses the user visually observing where the BAS is located. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites to standardize the data from the device to determine the operational status of the component. This limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “controller is further configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is further configured to” language, “standardize” and “determine” in the context of this claim encompasses the user manually sorting the data to standardize it and the user manually can calculate or observe to determine the operational status of the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Judicial exception is not integrated into a practical application, the claim recites no additional elements. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine a minimum frequency, standardize the data, and determine an operation status of a component of the BAS.
The limitation of determining a minimum frequency, standardize the data, and determine an operational status of a component of the BAS, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a device” language, “determine”, “standardize”, and “determine” in the context of this claim encompasses that the user manually can observe or calculate to determine a minimum frequency, manually sort data to standardize it, and visually observe or manually calculate to determine the operational status of the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements- using the device to receive data from the BAS and access an application from a memory. Using the device to receive data from the BAS and access an application from a memory is simply adding insignificant extra-solution activity meaning that the device in this step is recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving data from a device and accessing an application from a memory). Accordingly, these additional element do not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform receiving, accessing an application from a memory, and determining steps amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept. Receiving or transmitting data over a network is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). Accessing an application from a memory is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving information in memory). The claim is not patent eligible. 

Claim 9 is rejected under 35 U.S.C. 101 for the same reason as claim 2.


Claim 10 is rejected under 35 U.S.C 101 for the same reasons as claim 3.

Claim 11 is rejected under 35 U.S.C 101 for the same reasons as claim 4.

Claim 12 is rejected under 35 U.S.C 101 for the same reasons as claim 5.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a minimum frequency, and determining an operation status of a component of the BAS.
The limitation of determining a minimum frequency, and determining an operational status of a component of the BAS, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining”, and “determining” in the context of this claim encompasses that the user manually can observe or calculate to determine a minimum frequency, and visually observe or manually calculate to determine the operational status of the component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements- receive data from the BAS and access an application from memory. Using methods to receive data from the BAS and access an application from memory are simply adding insignificant extra-solution activity meaning that the device in this step is recited at a high-level of generality (i.e., as a generic method performing a generic computer function of receiving data from a device and accessing an application from memory). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 

Claim 15 is rejected under 35 U.S.C. 101 for the same reason as claim 2.

Claim 16 is rejected under 35 U.S.C 101 for the same reason as claim 3.

Claim 17 is rejected under 35 U.S.C 101 for the same reasons as claim 4.

Claim 18 is rejected under 35 U.S.C 101 for the same reasons as claim 5.

Claim 19 is rejected under 35 U.S.C 101 for the same reasons as claim 6.

Claim 20 is rejected under 35 U.S.C 101 for the same reasons as claim 7.


Response to Arguments
With respect to applicant’s argument of the remarks (numbered as pages 7-8) which recites:

Additionally, the human mind is not inherently able to: "receive data from the BAS", 
which data is in the form of patterned electrical signals; to "access an application from a memory operatively coupled to the device"; or to "access an application from memory operatively coupled to the BAS", which latter functions also require the transmission of patterned electrical signals that the human brain is not inherently able to manipulate, for example, to determine the frequency thereof. Indeed, the bit rates commonly employed within a BAS data stream is higher than the human brain is capable of processing. Further, the human brain does not inherently have the ability to execute an application stored in a memory device. Instead, the claims explicitly recite that it is a controller that performs the recited functions of the application stored in the memory.”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that limitations "receive data from the BAS", “access an application from memory operatively coupled to the BAS” and "access an application from a memory operatively coupled to the device" were not considered as mental abstract ideas that could be performed in the human mind, they are however simply adding insignificant extra solution activity. Receiving or transmitting data over a network is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc (computer receives and sends information over a network). Accessing a memory having an application stored thereon is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving information in memory). 
Regarding the arguments of the claims being directed to hardware such as a controller, with respect to integration of the abstract idea into a practical application, the additional elements of 
 
Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), and Sinha et al. (US 20170284691 A1, herein Sinha).

Regarding Claim 1, Kienzle teaches a system for monitoring a building automation system (BAS) (Fig. 1, [0029]), the system comprising: a device of the BAS configured to report data at intervals (Fig. 1 element 104 IoT device(s), [0034] the system includes any suitable number of IoT ; a memory having an application stored thereon [Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include applications) and a controller operatively coupled to the device and the memory, (Fig.1 element 102 analysis device(s), [0034] the analysis device(s) may include any suitable number and type of computing device(s),  the data from the IoT device(s) is communicated to the analysis device(s), [0037] the analysis device(s) may include data storage of any suitable type and/or configuration) and configured to receive the data reported from the device … and to execute the stored application with the data to determine an operational status of a component of the BAS (Fig.1 element 112 analysis device(s) receives data from IoT device(s), [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error).
Kienzle, however, does not teach wherein the application when executed requires that the data from the device is reported at least at a minimum frequency, a controller configured to receive the data reported from the device at least at the minimum frequency in accordance with the application, wherein the operational status of the component indicates that the component needs repair.
Smith teaches wherein the application when executed requires that the data from the device is reported at least at a minimum frequency (Fig. 6 element 630 sampling frequency min, ; and a controller configured to receive the data reported from the device at least at the minimum frequency in accordance with the application (Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to incorporate the teachings of Smith to include an application that required data from the device to be reported at a minimum frequency and that the controller receives the data at the minimum frequency in accordance with the application. One of ordinary skill in the art would be motivated to do so because by having the controller be configured to compare the natural frequency to the minimum frequency one can determine if the natural frequency is not at the level of the minimum frequency which is desirable because one would “call for data to be sampled and transmitted less frequently to conserve battery power” as shown by Smith (col 6 lines 11-12).
The combination of Kienzle and Smith do not teach wherein the operational status of the component indicates that the component needs repair.
Sinha teaches wherein the operational status of the component indicates that the component needs repair (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project) It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the controller 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include wherein the operational status of the component indicates that the component needs repair. One of ordinary skill in the art would be motivated to do so in order to make the system more efficient in determining when the components need repair, so they can be repaired as soon as possible.

Regarding claim 2, the combination of Kienzle, Smith, and Sinha teach the system of claim 1. 
The combination of Kienzle and Smith further teaches wherein the controller is further configured to: determine a natural frequency that the device reports the data (Smith col 16 lines 45-47 present sampling frequency as natural frequency) and to compare the natural frequency that the device reports the data to the minimum frequency that the stored application requires that the data be reported from the device (Smith col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Smith to include the controller comparing the natural frequency to the minimum frequency. One of ordinary skill in the art would be motivated to do so because by having the controller be configured to compare the natural frequency to the minimum frequency one can determine if the natural frequency is not at the level of the minimum frequency which is desirable because one would “call for data to be sampled and transmitted less frequently to conserve battery power” as shown by Smith (col 6 lines 11-12).

Regarding claim 3, the combination of Kienzle, Smith, and Sinha teach the system of claim 2.
Smith further teaches wherein the controller is further configured to determine when that the natural frequency that the device reports the data is different from the minimum frequency that the stored application requires that the data be reported from the device based on the comparison and to change the natural frequency to at least the minimum frequency that the stored application requires that the data be reported from the device in response to the determination that the natural frequency is different from the minimum frequency that the application requires that the data be reported from the device (Smith Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 present sampling frequency as natural frequency if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is at the minimum desired sampling interval the hub will continue and operate at the present sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Smith to include changing the natural frequency to at least the minimum frequency that the application requires that the data be reported from the device when determining that the natural frequency is different than the minimum frequency. One of ordinary skill in the art would be motivated to do so because one would “call for data to be sampled and transmitted less frequently to conserve battery power” as shown by Smith (col 6 lines 11-12).

Regarding claim 4, the combination of Kienzle, Smith, and Sinha teach The system of claim 2.
 wherein the natural frequency is obtained from a data structure (Smith col. 7 lines 43-47 a data portion contains the packetized samples which include sampling interval and sampling frequency, col. 7 lines 23-27 the samples are analyzed, packetized and stored in a memory and the packetized digital samples are read from the memory and transmitted as data packets by the transmitter) for the BAS (Kienzle Fig. 1, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Smith to include the natural frequency coming from a data structure. One of ordinary skill in the art would be motivated to do so because by obtaining the natural frequency from a data structure it would mean that the data would be stored on some form of memory and “advantageously, in the event of interruption of power to the hub, or loss of communication between the hub and the central server, the data stored in store may be transmitted to the central server when power or communication is restored” showed by Smith (col 6 lines 24-30).

Regarding claim 5, the combination of Kienzle, Smith, and Sinha teach the system of claim 1.
Sinha further teaches wherein the controller is further configured to determine an agency that can repair or replace the component and send information about the agency and an estimate cost for repairing or replacing the component to a technician associated with the BAS. (Sinha [0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results) via a fault detection and prediction dashboard ([0098] multi-format presentation of the analyzed events 1312 (e.g., via dashboards…) for reporting and/or other further actions.



Regarding claim 7, the combination of Kienzle, Smith, and Sinha teach The system of claim 1.
The combination of Kienzle, Smith, and Sinha further teach wherein the controller is further configured to standardize the data from the device to determine the operational status of the component of the BAS (Kienzle Fig.3 elements 302, 304, 306, and 308, [0050] the sensor data is discretize and a graph is determined based of the discretized sensor data in order to determine typical operating mode of device(s)).

Regarding claim 12, the combination of Kienzle, and Smith teach The device of claim 8.
The combination of Kienzle, and Smith do not teach wherein when the operational status of the component indicates that the component needs repair and in response the device is further configured to determine an agency that can repair or replace the component and send information about the agency and an estimate cost for repairing or replacing the component to a technician associated with the BAS.
Sinha teaches wherein when the operational status of the component indicates that the component needs repair (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project) and in response the device is further configured to determine an agency that can repair or replace the component and send information about the agency and an estimate cost for repairing or replacing the component to a technician associated with the BAS. ([0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the device being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. The motivation for this combination is the same as that of claim 5.

Regarding claim 18 Kienzle and Smith teach the method of claim 15.
Kienzle and Smith do not teach, wherein the operational status of the component indicates that the component needs repair and in response the method further comprises: determining an agency that can repair or replace the component; and sending information about the agency and an estimate cost for repairing or replacing the component to a technician associated with the BAS.
 Sinha teaches wherein the operational status of the component indicates that the component needs repair (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project) and in response the method further comprises: determining an agency that can repair or replace the component; and sending information about the agency and an estimate cost for repairing or replacing the component to a technician associated with the BAS ([0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the method being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. The motivation for this combination is the same as that of claim 5.

Claims 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith).

Regarding claim 8, Kienzle teaches a device for monitoring a building automation system (BAS) (Kienzle Fig. 1, [0029]), the device configured to: access and execute an application stored in a memory operatively coupled to the device (Kienzle Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include applications); standardize the data; and determine an operational status of a component of the BAS using the application and the standardized data (Kienzle Fig.3 elements 302, 304, 306, and 308, [0050] the sensor data is discretized and a graph is determined based of the discretized sensor data in order to determine typical operating mode of device(s)).
Kienzle does not teach a device configured to determine a minimum frequency that the application must receive data; receive data from the BAS at least at the minimum frequency.
Smith teaches a device configured to determine a minimum frequency that the application must receive data (Smith Fig. 6 element 630 sampling frequency min, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators); receive data from the BAS at least at the minimum frequency (Smith Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kienzle to incorporate the teachings of Smith to include a device configured to determine a minimum frequency that the application must receive data. The motivation for this combination is the same as that of claim 1.

Regarding claim 9, the combination of Kienzle and Smith teach the device of claim 8.
The combination of Kienzle and Smith further teach further configured to: determine a natural frequency that the BAS reports the data (Smith col 16 lines 45-47 present sampling frequency as natural frequency); and compare the natural frequency that the BAS reports the data to the minimum frequency that the application must receive the data (Smith col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include a device comparing the natural frequency to the minimum frequency. The motivation for this combination is the same as that of claim 2.

Regarding claim 10, the combination of Kienzle and Smith teach the device of claim 9.
The combination of Kienzle and Smith further teach further configured to: determine that the natural frequency that the BAS reports the data is different from the minimum frequency that the application must receive the data based on the comparison; and change the natural frequency to at least the minimum frequency that the application must receive the data in response to the determination that the natural frequency is different from the minimum frequency that the application must receive the data (Smith Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 present sampling frequency as natural frequency if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is at the minimum desired sampling interval the hub will continue and operate at the present sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include changing the natural frequency to at least the minimum frequency if the natural and minimum frequencies are different. The motivation for this combination is the same as that of claim 3.

Regarding claim 11, the combination of Kienzle and Smith teach the device of claim 9.
 The combination of Kienzle and Smith further teach wherein the natural frequency is obtained from a data structure for the BAS (Smith Col 7 lines 43-47 a data portion contains the packetized samples which include sampling interval and sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include the natural frequency coming from a data structure. The motivation for this combination is the same as that of claim 4.

Regarding claim 14, Kienzle teaches A method for monitoring a building automation system (BAS) (Kienzle Fig. 1, [0029]), the method comprising: accessing and executing an application stored in a memory operatively coupled to the BAS (Kienzle Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include applications; and determining an operational status of a component of the BAS using the application and the data. (Kienzle Fig.1 element 112 analysis device(s) receives data from IoT device(s), [0039] if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error).
Kienzle does not teach a method determining a minimum frequency that the application must receive data; and receiving data from the BAS at least at the minimum frequency.
determining a minimum frequency that the application must receive data (Smith Fig. 6 element 630 sampling frequency min, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators); and receiving data from the BAS at least at the minimum frequency (Smith Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kienzle to incorporate the teachings of Smith to include a method of determining a minimum frequency that the application must receive data. The motivation for this combination is the same as that of claim 1.

Regarding claim 15, the combination of Kienzle and Smith teach the method of claim 14.
The combination of Kienzle and Smith further teach further comprising: determining a natural frequency that the BAS reports the data (Smith col 16 lines 45-47 present sampling frequency as natural frequency); and comparing the natural frequency that the BAS reports the data to the minimum frequency that the application requires that the data must be received (Smith col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include a method comparing the natural frequency to the minimum frequency. The motivation for this combination is the same as that of claim 2.

 the combination of Kienzle and Smith teach the method of claim 15.
The combination of Kienzle and Smith further teach further comprising: determining that the natural frequency that the BAS reports the data is different from the minimum frequency that the application must receive the data based on the comparison; and changing the natural frequency to at least the minimum frequency that the application must receive the data in response to the determination that the natural frequency is different from the minimum frequency that the application must receive the data. (Smith Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 present sampling frequency as natural frequency if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is at the minimum desired sampling interval the hub will continue and operate at the present sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include changing the natural frequency to at least the minimum frequency that the application requires that the data be reported from the device when determining that the natural frequency is different than the minimum frequency. The motivation for this combination is the same as that of claim 3.

Regarding claim 17, the combination of Kienzle and Smith teach the method of claim 15.
	The combination of Kienzle and Smith further teach wherein the natural frequency is obtained from a data structure (Smith col. 7 lines 43-47 a data portion contains the packetized samples which include sampling interval and sampling frequency, col. 7 lines 23-27 the samples for the BAS (Kienzle Fig. 1, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Smith to include the natural frequency coming from a data structure.The motivation for this combination is the same as that of claim 4.

Regarding claim 20, the combination of Kienzle and Smith teach the method of claim 15.
The combination of Kienzle and Smith further teach further comprising standardizing the data to determine the operational status of the component of the BAS (Kienzle Fig.3 elements 302, 304, 306, and 308, [0050] the sensor data is discretize and a graph is determined based of the discretized sensor data in order to determine typical operating mode of device(s)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Kienzle to include that the controller is configured to standardize the data from the device to determine operational status of components in the BAS. The motivation for this combination is the same as that of claim 7.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), Sinha et al. (US 20170284691 A1, herein Sinha), and Park et al. (US 20190094827 A1, herein Park).

 the system of claim 1, 
Sinha further teaches that it is sent to an agency that is associated with components similar to the component (Sinha [0079] MSPR platform may present the repair/replacement to both contractor and distributor). (i.e. a distributor could be considered as an agency that is associated with similar components).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Park to incorporate the teachings of Sinha to include sending the information to an agency associated with components similar to that component. One of ordinary skill in the art would be motivated to do so because when doing a repair or replacement you want to fix that component with something similar by going to the most qualified agency so that the system maintains a consistent functionality.
The combination of Kienzle, Smith, and Sinha do not teach, wherein the operational status of the component and an identification of a building where the BAS is located is sent to an agency that is associated with components similar to the component.
Park teaches wherein the operational status of the component and an identification of a building where the BAS is located (Park [0166] generates a work flow request that includes a location attribute indicating a location at which service is requested with an equipment attribute determining the equipment requiring service, and an issue attribute indicating why the equipment requires service).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Park to include an identification of the operational status of the component and the building where the BAS is located. One of ordinary skill in the art would be motivated to do so 

Regarding claim 19, the combination of Kienzle and Smith teach the method of claim 15.
The combination of Kienzle and Smith do not teach wherein the operational status of the component and an identification of a building where the BAS is located is sent to an agency that is associated with components similar to the component.
Park teaches wherein the operational status of the component and an identification of a building where the BAS is located (Park [0166] generates a work flow request that includes a location attribute indicating a location at which service is requested with an equipment attribute determining the equipment requiring service, and an issue attribute indicating why the equipment requires service).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Park to include an identification of the operational status of the component and the building where the BAS is located. The motivation for this combination is the same as that of claim 
The combination of Kienzle, Smith and Park do not teach that it is sent to an agency that is associated with components similar to the component.
Sinha teaches that it is sent to an agency that is associated with components similar to the component (Sinha [0079] MSPR platform may present the repair/replacement to both contractor and distributor). (i.e. a distributor could be considered as an agency that is associated with similar components).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Park to incorporate the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), and Steven et al. (US 20120296482A1

Regarding claim 21, the combination of Kienzle and Smith teach the device of claim 10, wherein: the application stored in the memory (Kienzle, [Fig. 5 element 520 memory, [0059] the memory or storage device(s) may include one or more computer-readable storage media which may include applications)  may direct a controller … to generate operation models for the component of the BAS, and the operation models include at least one…module  (Kienzle, processor as controller [0068] processor may receive instructions and data from a read only memory, graphs as asset models, operating modes as operation models [0053] model (e.g., graph ), [0018] a time stamp indicating when the graph was generated or last updated [0042] The data storage 112 may store information regarding all the operating mode(s) 116 identified in the graph(s) 114 ; 
Smith further teaches when a rate at which the application must receive data is equal to the natural frequency of characteristic data associated with a component of the BAS (Smith, col. 17 lines 38-39, Continuous monitoring and transmission of sensor signals can be achieved simply by setting the sampling interval substantially equal to the sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to further incorporate the teachings of Smith to teach that the rate at which an application receives data is equal to the natural frequency. One of ordinary skill in the art would be motivated to do so because by minimizing the sampling frequency this will save energy. 
 to generate a set of asset models, and include at least one of a component energy forecasting module, a component deterioration forecasting module, a building prediction module, and a time to event prediction module
Steven teaches to generate a set of asset models (Steven [0016] energy asset modeling, Fig. 5, 6, 7, 8, 9, and 10 show different asset models), and include at least one of a component energy forecasting module, a component deterioration forecasting module, a building prediction module, and a time to event prediction module (Steven [0365] The power analytics module 507 analyses a micro electric grid (e.g. for a campus or a large building for a customer), and maintains acceptable power quality within the forecasts and optimizations, [0280] the calculation is predictive rather than backward-looking, [0021] predictive CBL energy profile based on a mathematical model).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to incorporate the teachings of Steven to include asset models and predictive/forecasting module. One of ordinary skill in the art would be motivated to do so because “backward-looking historical actual-use-based assessments of CBL provide inconclusive estimates” according to Steven [0021] showing that a predictive method allows for more accurate estimates. 

Response to Arguments
Applicant's arguments filed 1/27/2021 have been carefully and fully considered but they are moot in view of new grounds of rejection as necessitated by the amendment.

With respect to applicant’s argument of the remarks (numbered as pages 8-9) which recites:
“The device of Kienzle does not explicitly require battery power. The Examiner, in order to reach the claimed invention with the ground of rejection, has asserted the existence of a problem, a 
	The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that Smith further mentions “Reduction in the sampling frequency, sampling interval, and transmission frequency to conserves energy” Col 17 lines 2-3, this shows that the reduction of sampling can conserve the battery power or simply conserve energy. Kienzle then teaches an Energy management system [0024] making the combination to conserve energy for an energy management system by reducing sampling motivation to combine.  
With respect to applicant’s arguments of depending from nonobvious independent claims dependent claims 2-7, 9-12, and 15-20 the rejection is maintained due to the reasons listed above.
Examiner notes that new grounds of rejection as necessitated by the amended have been presented to reject claims 1, 5, and 21 as shown above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117